Citation Nr: 1125501	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a respiratory disorder, to include sleep apnea, allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1988 to March 1992, and from February 1996 to February 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claims of entitlement to service connection for disorders of the lumbar spine, knees and right ankle, as well as his claim for a breathing problem, including sinus trouble and sleep apnea.  

In that same March 2007 rating decision, the RO granted the appellant's claim of entitlement to service connection for tinnitus.  The RO assigned an initial 10 percent evaluation for the tinnitus disability which the appellant appealed. 

In March 2011, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

At that hearing, the appellant submitted a written statement from his wife relating to his sleep apnea; he also submitted a written waiver of RO consideration of that additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Since the sleep apnea service connection issue is being remanded, the RO will be able to review the additional evidence.

Further, the issue of entitlement to service connection for low back disorder was also on appeal from the March 2007 rating decision.  However, a subsequent rating decision in April 2010 granted service connection for lumbar facet arthropathy with secondary neuropathy.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The remaining three service connection issues (knees, right ankle and respiratory disorder) on appeal are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 8, 2011, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On March 8, 2011, the Veteran was afforded a Board videoconference hearing.  A transcript of the hearing testimony has been associated with the claims file.  The transcript of the hearing shows that the appellant withdrew his appeal for his claim of entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the appeal for that claim was withdrawn.  See 38 C.F.R. § 20.204.

Because the appellant has withdrawn his appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability, there remain no allegations of errors of fact or law for appellate consideration as to that particular issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim for an initial evaluation in excess of 10 percent for the tinnitus disability, and that aspect of the appeal must be dismissed.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for the tinnitus disability is dismissed.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

The appellant testified at his March 2011 videoconference hearing that he initially began experiencing breathing and sinus problems in service while he was stationed in Germany.  He also testified that these problems are related to his current sleep apnea.  The appellant stated that he was such a loud snorer in service that his service colleagues made fun of his snoring and that he was treated with cold medication for his respiratory problems.  He also stated that he stops breathing when he sleeps due to the sleep apnea.  The appellant further testified that he did not experience problems with his knees or right ankle in service and stated that he believed these conditions to be related to his service-connected back disability.  He provided similar testimony during his personal hearing conducted at the RO in January 2010.

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his difficulties with knee and ankle pain, as well as his sinus/breathing problems and snoring/sleep apnea.  Likewise, the appellant's spouse is competent is describe her observations of the appellant's sleeping and breathing difficulties.

The appellant has not been afforded any VA examination for his claimed respiratory/breathing conditions, including sinusitis, allergic rhinitis and sleep apnea.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the appellant noticed problems with his breathing in service that have continued to the present.  He has presented testimony and written statements to that effect.  There is also a similar third party statement to that effect.  In addition, there is VA medical evidence that documents diagnoses of chronic rhinitis and sleep apnea.  In light of the existence of evidence of continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that VA medical nexus opinion evidence should be obtained on remand.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service- connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  There is no indication that the RO considered any application of the Allen decision to the question of whether the appellant's service-connected lumbar spine disability is the etiologic cause of any of his other orthopedic pathology relating to the knees and right ankle.  VA treatment records dated between 2006 and 2010 document continuing complaints of bilateral knee and right ankle pain, while the January 2010 VA medical examination report contains a notation that the appellant had an abnormal gait.  Further development of the medical evidence relating to secondary service connection is necessary, and adjudication on this basis is therefore indicated.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to all issues on appeal, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C. A. § § 5102, 5103, and 5103A (West 2002 & Supp. 2010), the implementing regulations found at 38 C.F.R. § 3.159 (2010) and any other applicable legal precedent has been completed. 

2.  Contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for his knees, right ankle or allergic rhinitis/sinusitis and sleep apnea since 1999.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, obtain any VA inpatient and outpatient records not already in the claims file, especially those from April 2010 to the present.  Associate all records obtained with the claims file.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given opportunity to secure the records.

4.  After the above development is completed, the Veteran should be afforded an appropriate VA examination in order to determine whether any current respiratory disorder, to include sleep apnea, allergic rhinitis and sinusitis is attributable to his military service.  The claims file must be made available to and reviewed by the examiner.  The examiner should clearly delineate all respiratory disabilities.  After reviewing the evidence of record and examining the Veteran, the examiner should offer opinion as to the following:

a.  Is it at least as likely as not that any currently diagnosed respiratory disability had its onset during the  Veteran's first period of active service from March 1988 to March 1992, including exposure to cold weather in Germany?  If not, is it at least as likely as not that any currently diagnosed respiratory disability had its onset during the Veteran's second period of active service from February 1996 to February 1999?  

b.  Is it at least as likely as not that the Veteran's sleep apnea had its onset during his first period of active service from March 1988 to March 1992?  If not, is it at least as likely as not that the appellant's sleep apnea had its onset during his second period of active service from February 1996 to February 1999?  Is there any etiologic relationship between the sleep apnea and any other respiratory disability?  

The examiner should provide a detailed rationale for all opinions expressed.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed respiratory pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After completing any additional notification and/or development action deemed warranted by the record, the Veteran should be scheduled for an appropriate VA orthopedic examination to determine the nature, extent, onset date, and etiology of his claimed right knee, left knee and right ankle pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as X-rays, deemed necessary should be performed.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any claimed disorder found.  The examiner should clearly delineate all current disorders of the knees and right ankle and offer an opinion as to whether the onset of any current disorder(s) is attributable to the Veteran's active military service, as follows:

a.  Is it at least as likely as not that any currently diagnosed bilateral knee or ankle disorder had its onset during the Veteran's first period of active service from March 1988 to March 1992?  If not, is it at least as likely as not that any such knee or ankle disorder had its onset during his second period of active service from February 1996 to February 1999?

b.  What is the likelihood, based on what is medically known about any such diagnosed disorder(s), including degenerative changes, that any of the Veteran's claimed pathology had its onset within one year of his separation from service in March 1992, or within one year of his separation from service in February 1999? 

c.  If the onset of any of the claimed conditions was not during the Veteran's active service from March 1988 to March 1992, or during his service from February 1996 to February 1999, is any portion of the Veteran's current claimed pathology causally or etiologically related to the service-connected lumbar spine disability, including by way of aggravation?

 Again, a detailed rationale should be provided for all opinions expressed.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed orthopedic pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

7.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should again review the record, including any newly acquired evidence, and re-adjudicate the issues on appeal.  The AMC/RO should ensure that direct, presumptive, and secondary theories of service connection are considered.

8.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


